DAVID A. WISEWICKRAMA, PLLC
ATTORNEY AT LAW

95 DEPOT STREET
Mailing Address: 95 DEPOT STREET
WAYNESVILLE, NORTH CAROLINA 28786

DAVID A, WHEWICKRAMA, Esq, TELEPHONE: 828-452-3801 + FACSIMILE: 828-454-1990

January 4, 2018

VIA CERTIFIED MAIL, RETURN RECEIPT REQUESTED

and
REGULAR MAI,
Sean Perrin, Esq. Scott Lindsay, Esq. Cindy Palmer, Director CCDSS
One Wells Fargo Center 75 Peachivee Street 4800 W US Hwy 64
Suite 3500 Murphy, NC 28906 Murphy, NC 28906

301 South Cofiege Street
Charlotte, NC 28202-6037

RE: SPOILATION LETTER — REQUEST TO PRESERVE EVIDENCE INVOLVING CCDSS
To Whom It May Concern:

Please let this ietter serve as a request for your Office, Cherokee County Government, Cherokee
County IT, Cherokee County DSS and any other Cherokee County government office in possession
of or having access to any hard copies, paper documents, hard-drives, computers or other electronic
devices storing or containing information, correspondence, documents (of any kind in any format),
electronic data, texts, e-mails, images, backups, archives, records or recordings -- relating to any
“custody and visitation agreements”, corresponding writings/communications or any other document

. rélating to non-cowt ordered placement of a minor child or any other similar agreement as a result of
any contact or any involvement by Cherokee County DSS to be and remain, preserved, unaltered, not
deleted, or destroyed, ov damaged or last.

Please call if you have any questions or wish to discuss this matter.

  

/PDavid A, Wijewickrama, Esq.

 

Case 1:18-cv-00096-MR-WCM Document 88-15 Filed 02/05/21 Page 1 of 1

 

 
